t c summary opinion united_states tax_court timothy macarthur daye sr petitioner and marvis henderson-daye intervenor v commissioner of internal revenue respondent docket no 3148-09s filed date timothy macarthur daye sr pro_se marvis henderson-daye pro_se olivia j hyatt for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this sec_6015 proceeding petitioner seeks to be relieved from a federal_income_tax liability assessed against him because he filed a joint federal_income_tax return for that year consistent with respondent’s determination denying him administrative relief petitioner’s spouse marvis henderson-daye intervenor from whom he has been separated for over months opposes relief background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed petitioner and intervenor resided at separate addresses in the state of north carolina petitioner and intervenor were married in they separated in date and at the time of trial in date were still separated petitioner and intervenor have one minor son during their marriage petitioner and intervenor maintained separate financial accounts but had one joint bank account for joint items such as joint tax refunds petitioner holds a bachelor of arts degree in business administration he has taken coursework in individual and corporate_taxation as well as an h_r block tax course at all relevant times petitioner has worked for duke university as a financial analyst during his marriage to intervenor petitioner was the primary breadwinner and through and including the time of trial his average income was approximately dollar_figure per year intervenor holds a bachelor of arts degree in communications as well as a master’s degree on date intervenor was involved in an accident and thereafter became permanently disabled before becoming permanently disabled intervenor worked for the state of north carolina at the time she became permanently disabled the state of north carolina paid intervenor percent of her salary for a 3-year period until she was approved for social_security disability benefits in intervenor’s request for social_security disability benefits was approved during the time that intervenor was awaiting approval of her request for social_security disability benefits she incurred credit card debt to pay for living_expenses including household bills and prescriptions in date intervenor received a dollar_figure insurance settlement resulting from the date accident of the dollar_figure settlement approximately dollar_figure served to pay attorney’s fees and the remainder was used to pay off the credit card bills that intervenor had accrued while awaiting approval for the social_security disability benefits during her marriage to petitioner and through and including the time of trial intervenor’s average annual income was approximately dollar_figure intervenor received a form ssa-1099 social_security_benefit statement for indicating she received disability benefits of dollar_figure the benefits were paid in a lump sum for year sec_2002 through of the dollar_figure dollar_figure was taxable but no income_tax was withheld petitioner and intervenor filed their joint federal_income_tax return for on date reporting a tax_liability of dollar_figure the tax_return was prepared by petitioner and presented to intervenor for her review and signature along with the tax_return intervenor remitted a check from her individual bank account for dollar_figure to bring the outstanding tax_liability to dollar_figure intervenor wrote the check at petitioner’s request because he stated that the outstanding liability was her liability along with the joint tax_return petitioner and intervenor submitted an installment_agreement signed by both parties indicating they could pay dollar_figure per month toward the outstanding liability reported on the federal_income_tax return in actuality of the reported tax_liability of dollar_figure dollar_figure was attributable to petitioner and dollar_figure was attributable to intervenor on date intervenor and her son moved out of the family home before moving out intervenor established an apartment by setting up utilities and purchasing bedroom and living room furniture using the money from the lump-sum social_security_benefits since moving out of the family home intervenor has maintained her apartment providing for all of the living_expenses for herself and her son from date through date petitioner did not pay child_support to intervenor as of the time of trial petitioner and intervenor have an agreement under which dollar_figure is garnished from petitioner’s paycheck for child_support however petitioner remains approximately dollar_figure in arrears for child_support on date petitioner submitted to respondent a form_8857 request for innocent spouse relief under sec_6015 ultimately respondent issued a final_determination denying petitioner’s request for relief under sec_6015 discussion in general spouses may elect to file a joint federal_income_tax return for a year even if one spouse had no obligation to file a return for that year sec_6013 after electing to file a joint federal_income_tax return each spouse is jointly and severally liable not only for the entire tax due but also for any deficiency subsequently determined even if all income giving rise to the tax_liability is allocable to only one of the spouses sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof to show his or her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c petitioner did not request nor is petitioner entitled to relief under sec_6015 or c sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or a deficiency or any portion of either we review de novo petitioner’s entitlement to equitable relief under sec_6015 see 132_tc_203 pursuant to sec_6015 the commissioner has prescribed revenue_procedure guidelines to help irs employees determine whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 the court consults these guidelines when reviewing the irs’ denial of relief see 120_tc_137 according to revproc_2003_61 sec_4 2003-c b pincite a requesting spouse must satisfy threshold conditions which include inter alia that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the nonrequesting spouse unless one of enumerated exceptions applies the joint federal_income_tax return reported a tax_liability of dollar_figure of which dollar_figure is attributable to petitioner and none of the exceptions enumerated in revproc_2003_61 supra apply therefore petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the portion of the liability that is attributable to him with regard to the remaining dollar_figure of the reported tax_liability that is attributable to intervenor and taking into account the factors the commissioner considers in such matters see revproc_2003_61 sec dollar_figure and c b pincite we find that it would not be inequitable to hold petitioner liable for the joint_and_several income_tax_liability that arises from the joint federal_income_tax return filed with intervenor accordingly petitioner is not entitled to relief from liability under sec_6015 little would be gained by burdening this opinion with a discussion of each of the factors contained in revproc_2003_ supra see sec_7463 last sentence suffice it to note that petitioner has not demonstrated that he would suffer economic hardship if relief were not granted nor that he did not know and had no reason to know that intervenor would not pay the income_tax_liability see revproc_2003_61 sec_4 a ii and iii c b pincite moreover petitioner agreed to and signed an installment_agreement under which he and intervenor agreed to make monthly payments of dollar_figure toward their joint tax_liability finally given his business and tax acumen petitioner undoubtedly knew that he could have filed a separate_return and avoided joint_and_several_liability for the tax attributable to intervenor’s social_security disability benefits in this regard when asked by respondent’s counsel at trial whether he knew he could file using the married_filing_separately filing_status petitioner replied as follows mr daye yes respondent but you chose to do married_filing_jointly anyway mr daye yes i did conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
